EXHIBIT 10(a)(2)

 
COMPOSITE COPY
 
OF
 
AMENDED AND RESTATED
 
INTER-COMPANY POWER AGREEMENT
 
DATED AS OF MARCH 13, 2006
 
AMONG
 
OHIO VALLEY ELECTRIC CORPORATION,
ALLEGHENY ENERGY SUPPLY COMPANY, L.L.C.
APPALACHIAN POWER COMPANY,
THE CINCINNATI GAS & ELECTRIC COMPANY,
COLUMBUS SOUTHERN POWER COMPANY,
THE DAYTON POWER AND LIGHT COMPANY,
FIRSTENERGY GENERATION CORP.,
INDIANA MICHIGAN POWER COMPANY,
KENTUCKY UTILITIES COMPANY,
LOUISVILLE GAS AND ELECTRIC COMPANY,
MONONGAHELA POWER COMPANY,
OHIO POWER COMPANY, and
SOUTHERN INDIANA GAS AND ELECTRIC COMPANY




 
COMPOSITE COPY AS MODIFIED BY:
 
Modification No. 1, dated as of March 13, 2006.
 





--------------------------------------------------------------------------------





 
AMENDED AND RESTATED
 
INTER-COMPANY POWER AGREEMENT
 
 
 
THIS AGREEMENT, dated as of March 13, 2006, including Modification No. 1 to this
Agreement, dated as of March 13, 2006 (together, the “Agreement”), by and among
Ohio Valley Electric Corporation (herein called OVEC), Allegheny Energy Supply
Company, L.L.C. (herein called Allegheny), Appalachian Power Company (herein
called Appalachian), The Cincinnati Gas & Electric Company (herein called
Cincinnati), Columbus Southern Power Company (herein called Columbus), The
Dayton Power and Light Company (herein called Dayton), FIRSTENERGY GENERATION
CORP. (herein called FirstEnergy), Indiana Michigan Power Company (herein called
Indiana), Kentucky Utilities Company (herein called Kentucky), Louisville Gas
and Electric Company (herein called Louisville), Monongahela Power Company
(herein called Monongahela), Ohio Power Company (herein called Ohio Power), and
Southern Indiana Gas and Electric Company (herein called Southern Indiana, and
all of the foregoing, other than OVEC, being herein sometimes collectively
referred to as the Sponsoring Companies and individually as a Sponsoring
Company) hereby amends and restates in its entirety, the Inter-Company Power
Agreement dated as of July 10, 1953 as amended from time to time (herein called
the Original Agreement), by and among OVEC, Appalachian, Cincinnati, Columbus,
Dayton, Indiana, Kentucky, Louisville, Monongahela Ohio Edison Company, Ohio
Power, Pennsylvania Power Company, The Potomac Edison Company, Southern Indiana,
The Toledo Edison Company and West Penn Power Company.
 
Witnesseth That:
 
Whereas, the Original Agreement was amended by Modification No. 1, dated as of
June 3, 1966; Modification No. 2, dated as of January 7, 1967; Modification No.
3, dated as of November 15, 1967; Modification No. 4, dated as of November 5,
1975; Modification No. 5, dated as of September 1, 1979; Modification No. 6,
dated as of August 1, 1981; Modification No. 7, dated as of January 15, 1992;
Modification No. 8, dated as of January 19, 1994; Modification No. 9, dated as
of August 17, 1995; Modification No. 10, dated as of January 1, 1998;
Modification No. 11, dated as of April 1, 1999; Modification No. 12, dated as of
November 1, 1999; Modification No. 13, dated as of May 24, 2000; Modification
No. 14, dated as of April 1, 2001; and Modification No. 15, dated as of April
30, 2004 (the Modifications); and
 
Whereas, OVEC designed, purchased, and constructed, and continues to operate and
maintain two steam-electric generating stations, one station (herein called Ohio
Station) consisting of five turbo-generators and all other necessary equipment,
at a location on the Ohio River near Cheshire, Ohio, and the other station
(herein called Indiana Station) consisting of six turbogenerators and all other
necessary equipment, at a location on the Ohio River near Madison, Indiana, (the
Ohio Station and the Indiana Station being herein called the Project Generating
Stations); and
 
Whereas, OVEC also designed, purchased, and constructed, and continues to
operate and maintain necessary transmission and general plant facilities (herein
called the Project Transmission Facilities) and OVEC established or cause to be
established interconnections between the Project Generating Stations and the
systems of certain of the Sponsoring Companies; and
 
Whereas, OVEC entered into an agreement, attached hereto as Exhibit A, with
Indiana-Kentucky Electric Corporation (herein called IKEC), a corporation
organized under the laws of the State of Indiana as a wholly owned subsidiary
corporation of OVEC, which has been amended and restated as of the date of this
Agreement and embodies the terms and conditions for the ownership and operation
by IKEC of the Indiana Station and such portion of the Project Transmission
Facilities which are to be owned and operated by it; and 
 
Whereas, transmission facilities were constructed by certain of the Sponsoring
Companies to interconnect the systems of such Sponsoring Companies, directly or
indirectly, with the Project Generating Stations and/or the Project Transmission
Facilities, and the Sponsoring Companies have agreed to pay for Available Power,
as hereinafter defined, as may be available at the Project Generating Stations;
and
 
Whereas, pursuant to East Central Area Reliability Group (“ECAR”) Document No.
2, entitled DAILY OPERATING RESERVE, as revised August 8, 1996 (“ECAR Document
No. 2”), Corporation is required to have available spinning reserve equal to a
percentage of its internal load as well as supplemental reserve equal to a
percentage of its internal load, which supplemental reserve is expected to be
provided by the Sponsoring Companies in proportion to their respective Power
Participation Ratios as defined in subsection 1.0120; and
 
Whereas, the parties hereto desire to amend and restate in their entirety, the
Original Agreement and all of the Modifications, to define the terms and
conditions governing the rights of the Sponsoring Companies to receive Available
Power from the Project Generating Stations and the obligations of the Sponsoring
Companies to pay therefor.
 
Now, Therefore, the parties hereto agree with each other as follows:
 
ARTICLE 1
 
Definitions
 
1.01
 
For the purposes of this Agreement, the following terms, wherever used herein,
shall have the following meanings:
 
 
1.011
 
“Affiliate” means, with respect to a specified person, any other person that
directly or indirectly through one or more intermediaries controls, is
controlled by, or is under common control with, such specified person; provided
that “control” for these purposes means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
a person, whether through the ownership of voting securities, by contract or
otherwise.
 
 
1.012
 
“Arbitration Board” has the meaning set forth in Section 9.10.
 
 
1.013
 
“Available Energy” of the Project Generating Stations means the energy
associated with Available Power.
 
 
1.014
 
“Available Power” of the Project Generating Stations at any particular time
means the total net kilowatts at the 345-kV busses of the Project Generating
Stations which Corporation in its sole discretion will determine that the
Project Generating Stations will be capable of safely delivering under
conditions then prevailing, including all conditions affecting capability.
 
 
1.015
 
“Corporation” means OVEC, IKEC, and all other subsidiary corporations of OVEC.
 
 
1.016
 
“Decommissioning and Demolition Obligation” has the meaning set forth in Section
5.03(f) hereof.
 
 
1.017
 
“ECAR Emergency Energy” means energy sold by Corporation from its Spinning
Reserve during an ECAR Reserve Sharing Period.
 
 
1.018
 
“ECAR Reserve Sharing Period” means any period of time during which any control
area within ECAR (“ECAR Member”) is experiencing a system contingency which
requires implementation of ECAR’s reserve sharing procedures.
 
 
1.019
 
“Effective Date” means March 13, 2006, or to the extent necessary, such later
date on which Corporation notifies the Sponsoring Companies that all conditions
to effectiveness, including all required waiting periods and all required
regulatory acceptances or approvals, of this Agreement (including Modification
No. 1 to this Agreement) have been satisfied in form and substance satisfactory
to the Corporation.
 
 
1.0110
 
“Election Period” has the meaning set forth in Section 9.183(a) hereof.
 
 
1.0111
 
“Minimum Generating Unit Output” means 80 MW (net) for each of the Corporation’s
generation units; provided that such “Minimum Generating Unit Output” shall be
confirmed from time to time by operating tests on the Corporation’s generation
units and shall be adjusted by the Operating Committee as appropriate following
such tests.
 
 
1.0112
 
“Minimum Loading Event” means a period of time during which one or more of the
Corporation’s generation units are operating at below the Minimum Generating
Output as a result of the Sponsoring Companies’ failure to schedule and take
delivery of sufficient Available Energy.
 
 
1.0113
 
“Minimum Loading Event Costs” means the sum of the following costs caused by one
or more Minimum Loading Events: (i) the actual costs of any of the Corporation’s
generating units burning fuel oil; and (ii) the estimated actual additional
costs to the Corporation resulting from Minimum Loading Events, including
without limitation the incremental costs of additional emissions allowances,
reflected in the schedule of charges prepared by the Operating Committee and in
effect as of the commencement of any Minimum Loading Event, which schedule may
be adjusted from time to time as necessary by the Operating Committee.
 
 
1.0114
 
“Month” means a calendar month.
 
 
1.0115
 
“Nominal Power Available” means an individual Sponsoring Company’s Power
Participation Ratio share of the Corporation’s current estimate of the maximum
amount of Available Power available for delivery at any given time.
 
 
1.0116
 
“Offer Notice” means the notice required to be given to the other Sponsoring
Companies by a Transferring Sponsor offering to sell all or a portion of such
Transferring Sponsor’s rights, title and interests in, and obligations under
this Agreement. At a minimum, the Offer Notice shall be in writing and shall
contain (i) the rights, title and interests in, and obligations under this
Agreement that the Transferring Sponsor proposes to Transfer; and (ii) the cash
purchase price and any other material terms and conditions of such proposed
transfer. An Offer Notice may not contain terms or conditions requiring the
purchase of any non-OVEC interests.
 
 
1.0117
 
“OVEC Emergency Energy” means energy purchased by Corporation during an ECAR
Reserve Sharing Period pursuant to the provisions of ECAR Document No. 2.
 
 
1.0118
 
“Permitted Assignee” means a person that is (a) a Sponsoring Company or its
Affiliate whose long-term unsecured non-credit enhanced indebtedness, as of the
date of such assignment, has a Standard & Poor’s credit rating of at least BBB-
and a Moody’s Investors Service, Inc. credit rating of at least Baa3 (provided
that, if the proposed assignee’s long-term unsecured non-credit enhanced
indebtedness is not currently rated by one of Standard & Poor’s or Moody, such
assignee’s long-term unsecured non-credit enhanced indebtedness, as of the date
of such assignment, must have either a Standard & Poor’s credit rating of at
least BBB- or a Moody’s Investors Service, Inc. credit rating of at least Baa3);
or (b) a Sponsoring Company or its Affiliate that does not meet the criteria in
subsection (a) above, if the Sponsoring Company or its Affiliate that is
assigning its rights, title and interests in, and obligations under, this
Agreement agrees in writing (in form and substance satisfactory to Corporation)
to remain obligated to satisfy all of the obligations related to the assigned
rights, title and interests to the extent such obligations are not satisfied by
the assignee of such rights, title and interests; provided that, in no event
shall a person be deemed a “Permitted Assignee” if counsel for the Corporation
reasonably determines that the assignment of the rights, title or interests in,
or obligations under, this Agreement to such person could cause a termination,
default, loss or payment obligation under any security issued, or agreement
entered into, by the Corporation prior to such transfer.
 
 
1.0119
 
“Postretirement Benefit Obligation” has the meaning set forth in Section 5.03(e)
hereof.
 
 
1.0120
 
“Power Participation Ratio” as applied to each of the Sponsoring Companies
refers to the percentage set forth opposite its respective name in the
tabulation below:
 



Company
Power Participation
Ratio—Percent
Allegheny
9.00
Appalachian
15.69
Cincinnati
9.00
Columbus
4.44
Dayton
4.90
FirstEnergy.
20.50
Indiana
7.85
Kentucky
2.50
Louisville
5.63
Monongahela
3.50
Ohio Power
15.49
Southern Indiana
1.50
Total
       100.0



 

 
1.0121
 
“Spinning Reserve” means unloaded generation which is synchronized and ready to
serve additional demand within ten minutes.
 
 
1.0122
 
“Supplemental Reserve” means a combination of spinning reserve, qualified
interruptible load, qualified quick-start generating capacity or pre-scheduled
assistance from another system which can be fully utilized within ten minutes.
 
 
1.0123
 
“Tariff” means the open access transmission tariff of the Corporation, as
amended from time to time, or any successor tariff, as accepted by the Federal
Energy Regulatory Commission or any successor agency.
 
 
1.0124
 
“Third Party” means any person other than a Sponsoring Company or its Affiliate.
 
 
1.0125
 
“Total Minimum Generating Output” means the product of the Minimum Generating
Unit Output times the number of the Corporation’s generation units available for
service at that time.
 
 
1.0126
 
“Transferring Sponsor” has the meaning set forth in Section 9.183(a) hereof.
 
 
1.0127
 
“Uniform System of Accounts” means the Uniform System of Accounts prescribed by
the Federal Energy Regulatory Commission as in effect on January 1, 2004.
 
     
ARTICLE 2
 
Transmission Agreement and Facilities
 
2.01
 
Transmission Agreement. The Corporation shall enter into a transmission service
agreement under the Tariff, and the Corporation shall reserve and schedule
transmission service, ancillary services and other transmission-related services
in accordance with the Tariff to provide for the delivery of Available Power and
Available Energy to the applicable delivery points under this Agreement.
 
2.02
 
Limited Burdening of Corporation’s Transmission Facilities. Transmission
facilities owned by the Corporation, including the Project Transmission
Facilities, shall not be burdened by power and energy flows of any Sponsoring
Company to an extent which would impair or prevent the transmission of Available
Power, ECAR Emergency Energy or OVEC Emergency Energy.
 
   
ARTICLE 3
 
ECAR and OVEC Emergency Energy
 
3.01
 
In order to enable Corporation to fulfill its obligation under ECAR Document No.
2 to maintain Supplemental Reserve equal to a percentage of Corporation’s
internal load, each Sponsoring Company shall stand ready to supply its Power
Participation Ratio of OVEC’s Supplemental Reserve obligation to other members
of ECAR during any ECAR Reserve Sharing Period. It is understood, however, that
the amount which each Sponsoring Company may charge for its share of such
Supplemental Reserve shall be such Sponsoring Company’s FERC filed emergency
energy charge.
 
3.02
 
In order to enable Corporation to fulfill its obligation under ECAR Document No.
2 to provide some or all of the energy available from OVEC’s Spinning Reserve to
an ECAR Member which is in need of ECAR Emergency Energy, the Sponsoring
Companies shall stand ready to purchase from Corporation the energy available
from its Spinning Reserve, or any portion thereof, for their own emergency use
or for resale to or for another ECAR Member which is experiencing an emergency
and shall also stand ready to transmit such energy to or for another ECAR Member
which is experiencing an emergency.
 
3.03
 
In the event that Corporation is required to purchase, and pay other entities
for, OVEC Emergency Energy, each Sponsoring Company shall pay its share, in
accordance with its Power Participation Ratio, of the full amount paid by
Corporation for OVEC Emergency Energy in accordance with the applicable FERC
filed emergency energy charge; provided, however, that Corporation shall credit
any payments which Corporation owes to any Sponsoring Company for ECAR Emergency
Energy against the amounts otherwise payable by such Sponsoring Company for OVEC
Emergency Energy.
 
   
ARTICLE 4
 
Available Power Supply
 
4.01
 
Operation of Project Generating Stations. Corporation shall operate and maintain
the Project Generating Stations in a manner consistent with safe, prudent, and
efficient operating practice so that the Available Power available from said
stations shall be at the highest practicable level attainable consistent with
OVEC’s obligations under ECAR Document No. 2 throughout the term of this
Agreement.
 
4.02
 
Available Power Entitlement. The Sponsoring Companies collectively shall be
entitled to take from Corporation and Corporation shall be obligated to supply
to the Sponsoring Companies any and all Available Power and Available Energy
pursuant to the provisions of this Agreement. Each Sponsoring Company’s
Available Power Entitlement hereunder shall be its Power Participation Ratio, as
defined in subsection 1.0120, of Available Power.
 
4.03
 
Available Energy. Corporation shall make Available Energy available to each
Sponsoring Company in proportion to said Sponsoring Company’s Power
Participation Ratio. No Sponsoring Company, however, shall be obligated to avail
itself of any Available Energy. Available Energy shall be scheduled and taken by
the Sponsoring Companies in accordance with the following procedures:
 
 
4.031
 
Each Sponsoring Company shall schedule the delivery of all or any portion (in
whole MW increments) of its entitlement to Available Energy in accordance with
scheduling procedures established by the Operating Committee from time to time.
 
 
4.032
 
In the event that any Sponsoring Company does not schedule the delivery of all
of its Power Participation Ratio share of Available Energy, then each such other
Sponsoring Company may schedule the delivery of all or any portion (in whole MW
increments) of any such unscheduled share of Available Energy (through
successive allotments if necessary) in proportion to their Power Participation
Ratios.
 
 
4.033
 
Notwithstanding any Available Energy schedules made in accordance with this
Section 4.03 and the applicable scheduling procedures, (i) the Corporation shall
adjust all schedules to the extent that the Corporation’s actual generation
output is less than or more than the expected Nominal Power Available to all
Sponsoring Companies, or to the extent that the Corporation is unable to obtain
sufficient transmission service under the Tariff for the delivery of all
scheduled Available Energy; and (ii) immediately following a Minimum Loading
Event, any Sponsoring Company causing (in whole or part) such Minimum Loading
Event shall have its Available Energy schedules increased after the schedules of
the Sponsoring Companies not causing such Minimum Load Event, in accordance with
the estimated ramp rates associated with the shutdown and start-up of the
Corporation’s generation units as reflected in the schedules prepared by the
Operating Committee and in effect as of the commencement of any Minimum Loading
Event, which schedules may be adjusted from time to time as necessary by the
Operating Committee.
 
 
4.034
 
Each Sponsoring Company availing itself of Available Energy shall be entitled to
an amount of energy (herein called billing kilowatt-hours of Available Energy)
equal to its portion, determined as provided in this Section 4.03, of the total
Available Energy after deducting therefrom such Sponsoring Company’s
proportionate share, as defined in this Section 4.03, of all losses as
determined in accordance with the Tariff incurred in transmitting the total of
such Available Energy from the 345-kV busses of the Project Generating Stations
to the applicable delivery points, as scheduled pursuant to Section 9.01, of all
Sponsoring Companies availing themselves of Available Energy. The proportionate
share of all such losses that shall be so deducted from such Sponsoring
Company’s portion of Available Energy shall be equal to all such losses
multiplied by the ratio of such portion of Available Energy to the total of such
Available Energy. Each Sponsoring Company shall have the right, pursuant to this
Section 4.03, to avail itself of Available Energy for the purpose of meeting the
loads of its own system and/or of supplying energy to other systems in
accordance with agreements, other than this Agreement, to which such Sponsoring
Company is a party.
 
 
4.035
 
To the extent that, as a result of the failure by one or more Sponsoring
Companies to take its respective Power Participation Ratio share of the
applicable Total Minimum Generating Output during any hour, a Minimum Loading
Event shall occur, then such one or more Sponsoring Companies shall be assessed
charges for any Minimum Loading Event Costs in accordance with Section 5.06.
 
   
ARTICLE 5
 
Charges for Available Power, ECAR and OVEC Emergency Energy, and Minimum Loading
Event Costs
 
5.01
 
Total Monthly Charge. The amount to be paid to Corporation each month by the
Sponsoring Companies for Available Power and Available Energy supplied under
this Agreement shall consist of the sum of an energy charge, a demand charge, a
transmission charge and, if applicable, an emergency energy charge, all
determined as set forth in this Article 5.
 
5.02
 
Energy Charge. The energy charge to be paid each month by the Sponsoring
Companies for Available Energy shall be determined by Corporation as follows:
 
 
5.021
 
Determine the aggregate of all expenses for fuel incurred in the operation of
the Project Generating Stations, in accordance with Account 501 (Fuel), Account
506.5 (Variable Reagent Costs Associated With Pollution Control Facilities) and
509 (Allowances) of the Uniform System of Accounts.
 
 
5.022
 
Determine for such month the difference between the total cost of fuel as
described in subsection 5.021 above and the sum of (i) the total cost of fuel
used to generate ECAR Emergency Energy, and (ii) the total cost of fuel included
in any Minimum Loading Event Costs payable to the Corporation for such month
pursuant to Section 8.04. For the purposes hereof the difference so determined
shall be the fuel cost allocable for such month to the total kilowatt-hours of
energy generated at the Project Generating Stations for the supply of Available
Energy. For Available Energy availed of by the Sponsoring Companies, each
Sponsoring Company shall pay Corporation for each such month an amount obtained
by multiplying the ratio of the billing kilowatt-hours of such Available Energy
availed of by such Sponsoring Company during such month to the aggregate of the
billing kilowatt-hours of all Available Energy availed of by all Sponsoring
Companies during such month times the total cost of fuel as described in this
subsection 5.022 for such month.
 
5.03
 
Demand Charge. During the period commencing with the Effective Date and for the
remainder of the term of this Agreement, demand charges payable by the
Sponsoring Companies to Corporation shall be determined by the Corporation as
provided below in this Section 5.03. Each Sponsoring Company's share of the
aggregate demand charges shall be the percentage of such charges represented by
its Power Participation Ratio.
 
The aggregate demand charge payable each month by the Sponsoring Companies to
Corporation shall be equal to the total costs incurred for such month by
Corporation resulting from its ownership, operation, and maintenance of the
Project Generating Stations and Project Transmission Facilities determined as
follows:
 
   
As soon as practicable after the close of each calendar month the following
components of costs of Corporation (eliminating any duplication of costs which
might otherwise be reflected among the corporate entities comprising
Corporation) applicable for such month to the ownership, operation and
maintenance of the Project Generating Stations and the Project Transmission
Facilities, including additional facilities and/or spare parts (such as fuel
processing plants, flue gas or waste product processing facilities, and
facilities reasonably required to enable the Corporation to limit the emission
of pollutants or the discharge of wastes in compliance with governmental
requirements) and replacements necessary or desirable to keep the Project
Generating Stations and the Project Transmission Facilities in a dependable and
efficient operating condition, and any provision for any taxes that may be
applicable to such charges, to be determined and recorded in the following
manner:
 
   
(a)
 
Component (A) shall consist of fixed charges made up of (i) the amounts of
interest properly chargeable to Accounts 427, 430 and 431, less the amount
thereof credited to Account 432, of the Uniform System of Accounts, including
the interest component of any purchase price, interest, rental or other payment
under an installment sale, loan, lease or similar agreement relating to the
purchase, lease or acquisition by Corporation of additional facilities and
replacements (whether or not such interest or other amounts have come due or are
actually payable during such Month), (ii) the amounts of amortization of debt
discount or premium and expenses properly chargeable to Accounts 428 and 429,
and (iii) an amount equal to the sum of (I) the applicable amount of the debt
amortization component for such month required to retire the total amount of
indebtedness of Corporation issued and outstanding, (II) the amortization
requirement for such month in respect of indebtedness of Corporation incurred in
respect of additional facilities and replacements, and (III) to the extent not
provided for pursuant to clause (II) of this clause (iii), an appropriate
allowance for depreciation of additional facilities and replacements.
 
   
(b)
 
Component (B) shall consist of the total operating expenses for labor,
maintenance, materials, supplies, services, insurance, administrative and
general expense, etc., properly chargeable to the Operation and Maintenance
Expense Accounts of the Uniform System of Accounts (exclusive of Accounts 501,
509, 555, 911, 912, 913, 916, and 917 of the Uniform System of Accounts), minus
the total of all non-fuel costs included in any Minimum Loading Event Costs
payable to the Corporation for such month pursuant to Section 8.04, minus the
total of all transmission charges payable to the Corporation for such month
pursuant to Section 5.04, and plus any additional amounts which, after provision
for all income taxes on such amounts (which shall be included in Component (C)
below), shall equal any amounts paid or payable by Corporation as fines or
penalties with respect to occasions where it is asserted that Corporation failed
to comply with a law or regulation relating to the emission of pollutants or the
discharge of wastes.
 
   
(c)
 
Component (C) shall consist of the total expenses for taxes, including all taxes
on income but excluding any federal income taxes arising from payments to
Corporation under Component (D) below, and all operating or other costs or
expenses, net of income, not included or specifically excluded in Components (A)
or (B) above, including tax adjustments, regulatory adjustments, net losses for
the disposition of property and other net costs or expenses associated with the
operation of a utility.
 
   
(d)
 
Component (D) shall consist of an amount equal to the product of $2.089
multiplied by the total number of shares of capital stock of the par value of
$100 per share of Ohio Valley Electric Corporation which shall have been issued
and which are outstanding on the last day of such month.
 
   
(e)
 
Component (E) shall consist of an amount to be sufficient to pay the costs and
other expenses relating to the establishment, maintenance and administration of
life insurance, medical insurance and other postretirement benefits other than
pensions attributable to the employment and employee service of active
employees, retirees, or other employees, including without limitation any
premiums due or expected to become due, as well as administrative fees and
costs, such amounts being sufficient to provide payment with respect to all
periods for which Corporation has committed or is otherwise obligated to make
such payments, including amounts attributable to current employee service and
any unamortized prior service cost, gain or loss attributable to prior service
years (“Postretirement Benefit Obligation”); provided that, the amount payable
for Postretirement Benefit Obligations during any month shall be determined by
the Corporation based on, among other factors, the Statement of Financial
Accounting Standards No. 106 (Employers’ Accounting For Postretirement Benefits
Other Than Pensions) and any applicable accounting standards, policies or
practices as adopted from time to time relating to accruals with respect to all
or any portion of such Postretirement Benefit Obligation.
 
   
(f)
 
Component (F) shall consist of an amount that may be incurred in connection with
the decommissioning, shutdown, demolition and closing of the Project Generating
Stations when production of electric power and energy is discontinued at such
Project Generating Stations, which amount shall include, without limitation the
following costs (net of any salvage credits): the costs of demolishing the
plants’ building structures, disposal of non-salvageable materials, removal and
disposal of insulating materials, removal and disposal of storage tanks and
associated piping, disposal or removal of materials and supplies (including fuel
oil and coal), grading, covering and reclaiming storage and disposal areas,
disposing of ash in ash ponds to the extent required by regulatory authorities,
undertaking corrective or remedial action required by regulatory authorities,
and any other costs incurred in putting the facilities in a condition necessary
to protect health or the environment or which are required by regulatory
authorities, or which are incurred to fund continuing obligations to monitor or
to correct environmental problems which result, or are later discovered to
result, from the facilities’ operation, closure or post-closure activities
(“Decommissioning and Demolition Obligation”) provided that, the amount payable
for Decommissioning and Demolition Obligations during any month shall be
calculated by Corporation based on, among other factors, the then-estimated
useful life of the Project Generating Stations and any applicable accounting
standards, policies or practices as adopted from time to time relating to
accruals with respect to all or any portion of such Decommissioning and
Demolition Obligation, and provided further that, the Corporation shall
recalculate the amount payable under this Component (F) for future months from
time to time, but in no event later than five (5) years after the most recent
calculation.
 
5.04
 
Transmission Charge. The transmission charges to be paid each month by the
Sponsoring Companies shall be equal to the total costs incurred for such month
by Corporation for the purchase of transmission service, ancillary services and
other transmission-related services under the Tariff as reserved and scheduled
by the Corporation to provide for the delivery of Available Power and Available
Energy to the applicable delivery points under this Agreement. Each Sponsoring
Company's share of the aggregate transmission charges shall be the percentage of
such charges represented by its Power Participation Ratio.
 
5.05
 
ECAR and OVEC Emergency Energy. The amount to be paid to Corporation for ECAR
Emergency Energy supply under this Agreement shall be 98.74 mills per kilowatt
hour (plus transmission charges calculated in accordance with applicable law).
The amount to be paid to Corporation for OVEC Emergency Energy purchased by
Corporation under this Agreement shall be the applicable FERC filed emergency
energy charge per kilowatt hour (plus any applicable transmission charges
calculated in accordance with applicable law).
 
5.06
 
Minimum Loading Event Costs. To the extent that, as a result of the failure by
one or more Sponsoring Companies to take its respective Power Participation
Ratio share of the applicable Total Minimum Generating Output during any hour, a
Minimum Loading Event shall occur, then the sum of all Minimum Loading Event
Costs relating to such Minimum Loading Event shall be charged to such Sponsoring
Company or group of Sponsoring Companies that failed take its respective Power
Participation Ratio share of the applicable Total Minimum Generating Output
during such period, with such Minimum Loading Event Costs allocated among such
Sponsoring Companies on a pro-rata basis in accordance with such Sponsoring
Company’s MWh share of the MWh reduction in the delivery of Available Energy
causing any Minimum Loading Event. The applicable charges for Minimum Loading
Event Costs as determined by the corporation in accordance with Section 5.06
shall be paid each month by the applicable Sponsoring Companies.
 
   
ARTICLE 6
 
Metering of Energy Supplied
 
6.01
 
Measuring Instruments. The parties hereto shall own and maintain such metering
equipment as may be necessary to provide complete information regarding the
delivery of power and energy to or for the account of any of the parties hereto;
and the ownership and expense of such metering shall be in accordance with
agreements among them. Each party will at its own expense make such periodic
tests and inspections of its meters as may be necessary to maintain them at the
highest practical commercial standard of accuracy and will advise all other
interested parties hereto promptly of the results of any such test showing an
inaccuracy of more than 1%. Each party will make additional tests of its meters
at the request of any other interested party. Other interested parties shall be
given notice of, and may have representatives present at, any test and
inspection made by another party.
 
   
ARTICLE 7
 
Costs of Replacements and Additional Facilities;
Payments for Employee Benefits;
Decommissioning, Shutdown, Demolition and Closing Charges
 
7.01
 
Replacement Costs. The Sponsoring Companies shall reimburse Corporation for the
difference between (a) the total cost of replacements chargeable to property and
plant made by Corporation during any month prior thereto (and not previously
reimbursed) and (b) the amounts received by Corporation as proceeds of fire or
other applicable insurance protection, or amounts recovered from third parties
responsible for damages requiring replacement, plus provision for all taxes on
income on such difference; provided that, to the extent that the Corporation
arranges for the financing of any replacements, the payments due under this
Section 7.01 shall equal the amount of all principal, interest, taxes and other
costs and expenses related to such financing during any month. Each Sponsoring
Company’s share of such payment shall be the percentage of such costs
represented by its Power Participation Ratio. The term cost of replacements, as
used herein, shall include all components of cost, plus removal expense, less
salvage.
 
7.02
 
Additional Facility Costs. The Sponsoring Companies shall reimburse Corporation
for the total cost of additional facilities and/or spare parts purchased and/or
installed by Corporation during any month prior thereto (and not previously
reimbursed), plus provision for all taxes on income on such costs; provided
that, to the extent that the Corporation arranges for the financing of any
additional facilities and/or spare parts, the payments due under this Section
7.02 shall equal the amount of all principal, interest, taxes and other costs
and expenses related to such financing during any month. Each Sponsoring
Company’s share of such payment shall be the percentage of such costs
represented by its Power Participation Ratio.
 
7.03
 
Payments for Employee Benefits. Not later than the effective date of termination
of this Agreement, each Sponsoring Company will pay to Corporation its Power
Participation Ratio share of additional amounts, after provision for any taxes
that may be applicable thereto, sufficient to cover any shortfall if the amount
of the Postretirement Benefit Obligation collected by the Corporation prior to
the effective date of termination of the Agreement is insufficient to permit
Corporation to fulfill its commitments or obligations with respect to both
postemployment benefit obligations under the Statement of Financial Accounting
Standards No. 112 and postretirement benefits other than pensions, as determined
by Corporation with the aid of an actuary or actuaries selected by the
Corporation based on the terms of the Corporation’s then-applicable plans.
 
7.04
 
Decommissioning, Shutdown, Demolition and Closing. The Sponsoring Companies
recognize that a part of the cost of supplying power to it under this Agreement
is the amount that may be incurred in connection with the decommissioning,
shutdown, demolition and closing of the Project Generating Stations when
production of electric power and energy is discontinued at such Project
Generating Stations. Not later than the effective date of termination of this
Agreement, each Sponsoring Company will pay to Corporation its Power
Participation Ratio share of additional amounts, after provision for any taxes
that may be applicable thereto, sufficient to cover any shortfall if the amount
of the Decommissioning and Demolition Obligation collected by the Corporation
prior to the effective date of termination of the Agreement is insufficient to
permit Corporation to complete the decommissioning, shutdown, demolition and
closing of the Project Generating Stations, based on the Corporation’s
recalculation of the Decommissioning and Demolition Obligation in accordance
with Section 5.03(f) of this Agreement no earlier than twelve (12) months before
the effective date of termination of this Agreement.
 
   
ARTICLE 8
 
Billing and Payment
 
8.01
 
Available Power, and Replacement and Additional Facility Costs. As soon as
practicable after the end of each month Corporation shall render to each
Sponsoring Company a statement of all Available Power and Available Energy
supplied to or for the account of such Sponsoring Company during such month,
specifying the amount due to the Corporation therefor, including any amounts for
reimbursement for the cost of replacements and additional facilities and/or
spare parts incurred during such month, pursuant to Articles 5 and 7 above. Such
Sponsoring Company shall make payment therefor promptly upon the receipt of such
statement, but in no event later than fifteen (15) days after the date of
receipt of such statement. In case any factor entering into the computation of
the amount due for Available Power and Available Energy cannot be determined at
the time, it shall be estimated subject to adjustment when the actual
determination can be made.
 
8.02
 
Provisional Payments for Available Power. The Sponsoring Companies shall, from
time to time, at the request of the Corporation, make provisional semi-monthly
payments for Available Power in amounts approximately equal to the estimated
amounts payable for Available Power delivered by Corporation to the Sponsoring
Companies during each semi-monthly period. As soon as practicable after the end
of each semi-monthly period with respect to which Corporation has requested the
Sponsoring Companies to make provisional semi-monthly payments for Available
Power, Corporation shall render to each Sponsoring Company a separate statement
indicating the amount payable by such Sponsoring Company for such semi-monthly
period. Such Sponsoring Company shall make payment therefor promptly upon
receipt of such statement, but in no event later than fifteen (15) days after
the date of receipt of such statement and the amounts so paid by such Sponsoring
Company shall be credited to the account of such Sponsoring Company with respect
to future payments to be made pursuant to Articles 5 and 7 above by such
Sponsoring Company to Corporation for Available Power.
 
8.03
 
ECAR and OVEC Emergency Energy. As soon as practicable after the end of each
month, Corporation shall render to each Sponsoring Company a statement
indicating all ECAR Emergency Energy supplied to or for the account of such
Sponsoring Company during such month and all OVEC Emergency Energy supplied to
Corporation during such month, specifying the amount due to the Corporation
therefor pursuant to Article 5 above; provided, however, that Corporation shall
credit any payments which Corporation owes to any Sponsoring Company for ECAR
Emergency Energy against the amounts otherwise payable by such Sponsoring
Company for OVEC Emergency Energy. Such Sponsoring Company shall make payment
therefor promptly upon the receipt of such statement, but in no event later than
fifteen (15) days after the date of receipt of such statement. In case the
computation of the amount due for ECAR Emergency Energy or OVEC Emergency Energy
cannot be determined at the time, it shall be estimated subject to adjustment
when the actual determination can be made, and all payments shall be subject to
subsequent adjustment.
 
8.04
 
Minimum Loading Event Costs. As soon as practicable after the end of each month,
Corporation shall render to each Sponsoring Company a statement indicating any
applicable charges for Minimum Loading Event Costs pursuant to Section 5.06
during such month, specifying the amount due to the Corporation therefor
pursuant to Article 5 above. Such Sponsoring Company shall make payment therefor
promptly upon the receipt of such statement, but in no event later than fifteen
(15) days after the date of receipt of such statement. In case the computation
of the amount due for Minimum Loading Event Costs cannot be determined at the
time, it shall be estimated subject to adjustment when the actual determination
can be made, and all payments shall be subject to subsequent adjustment.
 
8.05
 
Unconditional Obligation to Pay Demand and Other Charges. The obligation of each
Sponsoring Company to pay its specified portion of the Demand Charge under
Section 5.03, the Transmission Charge under Section 5.04, and all charges under
Article 7 for any Month shall not be reduced irrespective of: 
 
     
(a)
 
whether or not any Available Power or Available Energy are supplied by the
Corporation during such calendar month and whether or not any Available Power or
Available Energy are accepted by any Sponsoring Company during such calendar
month;
 
 
(b)
 
the existence of any claim, set-off, defense, reduction, abatement or other
right (other than irrevocable payment, performance, satisfaction or discharge in
full) that such Sponsoring Company may have, or which may at any time be
available to or be asserted by such Sponsoring Company, against the Corporation
, any other Sponsoring Company, any creditor of the Corporation or any other
Person (including, without limitation, arising as a result of any breach or
alleged breach by either the Corporation, any other Sponsoring Company, any
creditor of the Corporation or any other Person under this Agreement or any
other agreement (whether or not related to the transactions contemplated by this
Agreement or any other agreement) to which such party is a party); o
 
 
(c)
 
the validity or enforceability against any other Sponsoring Company of this
Agreement or any right or obligation hereunder (or any release or discharge
thereof) at any time.
 
     
ARTICLE 9
 
General Provisions
 
9.01
 
Characteristics of Supply and Points of Delivery. All power and energy delivered
hereunder shall be 3-phase, 60-cycle, alternating current, at a nominal
unregulated voltage designated for the point of delivery as described in this
Article 9. Available Power and Available Energy to be delivered between
Corporation and the Sponsoring Companies pursuant to this Agreement shall be
delivered under the terms and conditions of the Tariff at the points, as
scheduled by the Sponsoring Company in accordance with procedures established by
the Operating Committee and in accordance with Section 9.02, where the
transmission facilities of Corporation interconnect with the transmission
facilities of any Sponsoring Company (or its successor or predecessor); provided
that, to the extent that a joint and common market is established for the sale
of power and energy by Sponsoring Companies within one or more of the regional
transmission organizations or independent system operators approved by the
Federal Energy Regulatory Commission in which the Sponsoring Companies are
members or otherwise participate, then Corporation and the Sponsoring Companies
shall take such action as reasonably necessary to permit the Sponsoring
Companies to bid their entitlement to power and energy from Corporation into
such market(s) in accordance with the procedures established for such market(s).
 
9.02
 
Modification of Delivery Schedules Based on Available Transmission Capability.
To the extent that transmission capability available for the delivery of
Available Power and Available Energy at any delivery point is less than the
total amount of Available Power and Available Energy scheduled for delivery by
the Sponsoring Companies at such delivery point in accordance with Section 9.01,
then the following procedures shall apply and the Corporation and the applicable
Sponsoring Companies shall modify their delivery schedules accordingly until the
total amount of Available Power and Available Energy scheduled for delivery at
such delivery point is equal to or less than the transmission capability
available for the delivery of Available Power and Available Energy: (a) the
transmission capability available for the delivery of Available Power and
Available Energy at the following delivery points shall be allocated first on a
pro rata basis (in whole MW increments) to the following Sponsoring Companies up
to their Power Participation Ratio share of the total amount of Available Energy
available to all Sponsoring Companies (and as applicable, further allocated
among Sponsoring Companies entitled to allocation under this Section 9.02(a) in
accordance with their Power Participation Ratios): (i) to Allegheny,
Appalachian, Columbus, FirstEnergy, Indiana, Monongahela and Ohio Power (or
their successors) for deliveries at the points of interconnection between the
Corporation and Appalachian, Columbus, Indiana or Ohio Power, or their
successors; (ii) to Cincinnati (or its successor) for deliveries at the points
of interconnection between the Corporation and Cincinnati or its successor;
(iii) to Dayton (or its successor) for deliveries at the points of
interconnection between the Corporation and Dayton or its successor; and (iv) to
Kentucky, Louisville and Southern Indiana (or their successors) for deliveries
at the points of interconnection between the Corporation and Louisville or
Kentucky, or their successors; and (b) any remaining transmission capability
available for the delivery of Available Power and Available Energy shall be
allocated on a pro rata basis (in whole MW increments) to the Sponsoring
Companies in accordance with their Power Participation Ratios.
 
9.03
 
Operation and Maintenance of Systems Involved. Corporation and the Sponsoring
Companies shall operate their systems in parallel, directly or indirectly,
except during emergencies that temporarily preclude parallel operation. The
parties hereto agree to coordinate their operations to assure maximum continuity
of service from the Project Generating Stations, and with relation thereto shall
cooperate with one another in the establishment of schedules for maintenance and
operation of equipment and shall cooperate in the coordination of relay
protection, frequency control, and communication and telemetering systems. The
parties shall build, maintain and operate their respective systems in such a
manner as to minimize so far as practicable rapid fluctuations in energy flow
among the systems. The parties shall cooperate with one another in the operation
of reactive capacity so as to assure mutually satisfactory power factor
conditions among themselves.
 
The parties hereto shall exercise due diligence and foresight in carrying out
all matters related to the providing and operating of their respective power
resources so as to minimize to the extent practicable deviations between actual
and scheduled deliveries of power and energy among their systems. The parties
hereto shall provide and/or install on their respective systems such
communication, telemetering, frequency and/or tie-line control facilities
essential to so minimizing such deviations; and shall fully cooperate with one
another and with third parties (such third parties whose systems are either
directly or indirectly interconnected with the systems of the Sponsoring
Companies and who of necessity together with the parties hereto must unify their
efforts cooperatively to achieve effective and efficient interconnected systems
operation) in developing and executing operating procedures that will enable the
parties hereto to avoid to the extent practicable deviations from scheduled
deliveries.
 
In order to foster coordination of the operation and maintenance of
Corporation’s transmission facilities with those facilities of Sponsoring
Companies that are owned or functionally controlled by a regional transmission
organization or independent system operator, Corporation shall use commercially
reasonable efforts to enter into a coordination agreement with any regional
transmission organization or independent system operator approved by the Federal
Energy Regulatory Commission that operates transmission facilities that
interconnect with Corporation’s transmission facilities, and to enter into a
mutually agreeable services agreement with a regional transmission organization
or independent system operator to provide the Corporation with reliability and
security coordination services and other related services.
 
9.04
 
Power Deliveries as Affected by Physical Characteristics of Systems. It is
recognized that the physical and electrical characteristics of the transmission
facilities of the interconnected network of which the transmission systems of
the Sponsoring Companies, Corporation, and other systems of third parties not
parties hereto are a part, may at times preclude the direct delivery at the
points of interconnection between the transmission systems of one or more of the
Sponsoring Companies and Corporation, of some portion of the energy supplied
under this Agreement, and that in each such case, because of said
characteristics, some of the energy will be delivered at points which
interconnect the system of one or more of the Sponsoring Companies with systems
of companies not parties to this Agreement. The parties hereto shall cooperate
in the development of mutually satisfactory arrangements among themselves and
with such companies not parties hereto whereby the supply of power and energy
contemplated hereunder can be fulfilled.
 
9.05
 
Operating Committee. There shall be an “Operating Committee” consisting of one
member appointed by the Corporation and one member appointed by each of the
Sponsoring Companies electing so to do; provided that, if any two or more
Sponsoring Companies are Affiliates, then such Affiliates shall together be
entitled to appoint only one member to the Operating Committee. The “Operating
Committee” shall establish (and modify as necessary) scheduling, operating,
testing and maintenance procedures of the Corporation in support of this
Agreement, including establishing: (i) procedures for scheduling delivery of
Available Energy under Section 4.03, (ii) procedures for power and energy
accounting, (iii) procedures for the reservation and scheduling of firm and
non-firm transmission service under the Tariff for the delivery of Available
Power and Available Energy, (iv) the Minimum Generating Unit Output, and (v) the
form of notifications relating to power and energy and the price thereof. In
addition, the Operating Committee shall consider and make recommendations to
Corporation’s Board of Directors with respect to such other problems as may
arise affecting the transactions under this Agreement. The decisions of the
Operating Committee, including the adoption or modification of any procedure by
the Operating Committee pursuant to this Section 9.04, must receive the
affirmative vote of at least two-thirds of the members of the Operating
Committee, regardless of the number of members of the Operating Committee
present at any meeting.
 
9.06
 
Acknowledgment of Certain Rights. For the avoidance of doubt, all of the parties
to this Agreement acknowledge and agree that (i) as of the Effective Date of
this Agreement, certain rights and obligations of the Sponsoring Companies under
the Original Agreement will be changed, modified or otherwise removed, (ii) to
the extent that the rights of any Sponsoring Company will be changed, modified
or otherwise removed as of the Effective Date of this Agreement, such Sponsoring
Company may be entitled to rights under applicable law, regulation, rules or
orders under the Federal Power Act or otherwise adopted by the Federal Energy
Regulatory Commission (“FERC”), (iii) as a result of the elimination as of the
Effective Date of this Agreement of the firm transmission service previously
provided during the term of the Original Agreement to Sponsoring Companies whose
transmission systems were only indirectly connected to the Corporation’s
facilities through intervening transmission systems by certain Sponsoring
Companies whose transmission systems were directly connected to the
Corporation’s facilities, such Sponsoring Companies whose transmission systems
were only indirectly connected to the Corporation’s facilities through
intervening transmission systems shall be entitled to such “roll over” firm
transmission service for delivery of their entitlement to their Power
Participation Ratio share of Surplus Power and Surplus Energy under this
Agreement, to the border of such Sponsoring Company system and intervening
Sponsoring Company system, as would be accorded a long-term firm point-to-point
transmission service reservation under the then otherwise applicable FERC Open
Access Transmission Tariff (“OATT”), (iv) the obligation of any Sponsoring
Company to maintain or expand transmission capacity to accommodate another
Sponsoring Company’s “roll over” rights to transmission service for delivery of
their entitlement to their Power Participation Ratio share of Surplus Power and
Surplus Energy under this Agreement shall be consistent with the obligations it
would have for long-term firm point-to-point transmission service provided
pursuant to the then otherwise applicable OATT, and (v) the parties shall
cooperate with any Sponsoring Company that seeks to obtain and/or exercise any
such rights available under applicable law, regulation, rules or orders under
the Federal Power Act or otherwise adopted by the FERC
 
9.07
 
Term of Agreement. This Agreement shall become effective upon the Effective Date
and shall terminate upon the earlier of: (1) March 13, 2026 or (2) the sale or
other disposition of all of the facilities of the Project Generating Stations or
the permanent cessation of operation of such facilities; provided that, the
provisions of Articles 5, 7 and 8, this Section 9.07 and Sections 9.08, 9.09,
9.10, 9.11, 9.12, 9.14, 9.15, 9.16, 9.17 and 9.18 shall survive the termination
of this Agreement, and no termination of this Agreement, for whatever reason,
shall release any Sponsoring Company of any obligations or liabilities incurred
prior to such termination.
 
9.08
 
Access to Records. Corporation shall, at all reasonable times, upon the request
of any Sponsoring Company, grant to its representatives reasonable access to the
books, records and accounts of the Corporation, and furnish such Sponsoring
Company such information as it may reasonably request, to enable it to determine
the accuracy and reasonableness of payments made for energy supplied under this
Agreement.
 
9.09
 
Modification of Agreement. Absent the agreement of all parties to this
Agreement, the standard for changes to provisions of this Agreement related to
rates proposed by a party, a non-party or the Federal Energy Regulatory
Commission (or a successor agency) acting sua sponte shall be the “public
interest” standard of review set forth in United Gas Pipeline Co. v. Mobile Gas
Serv. Corp., 350 U.S. 332 (1956) and Federal Power Comm’n v. Sierra Pacific
Power Co., 350 U.S. 348 (1956).
 
9.10
 
Arbitration. Any controversy, dispute or claim arising out of this Agreement or
the refusal by any party hereto to perform the whole or any part thereof, shall
be determined by arbitration, in the City of Columbus, Franklin County, Ohio, in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association or any successor organization, except as otherwise set forth in this
Section 9.10.
 
The party demanding arbitration shall serve notice in writing upon all other
parties hereto, setting forth in detail the controversy, dispute or claim with
respect to which arbitration is demanded, and the parties shall thereupon
endeavor to agree upon an arbitration board, which shall consist of three
members (“Arbitration Board”). If all the parties hereto fail so to agree within
a period of thirty (30) days from the original notice, the party demanding
arbitration may, by written notice to all other parties hereto, direct that any
members of the Arbitration Board that have not been agreed to by the parties
shall be selected by the American Arbitration Association, or any successor
organization. No person shall be eligible for appointment to the Arbitration
Board who is an officer, employee, shareholder of or otherwise interested in any
of the parties hereto or in the matter sought to be arbitrated.
 
The Arbitration Board shall afford adequate opportunity to all parties hereto to
present information with respect to the controversy, dispute or claim submitted
to arbitration and may request further information from any party hereto;
provided, however, that the parties hereto may, by mutual agreement, specify the
rules which are to govern any proceeding before the Arbitration Board and limit
the matters to be considered by the Arbitration Board, in which event the
Arbitration Board shall be governed by the terms and conditions of such
agreement.
 
The determination or award of the Arbitration Board shall be made upon a
determination of a majority of the members thereof. The findings and award of
the Arbitration Board shall be final and conclusive with respect to the
controversy, dispute or claim submitted for arbitration and shall be binding
upon the parties hereto, except as otherwise provided by law. The award of the
Arbitration Board shall specify the manner and extent of the division of the
costs of the arbitration proceeding among the parties hereto
 
9.11
 
Liability. The rights and obligations of all the parties hereto shall be several
and not joint or joint and several.
 
9.12
 
Force Majeure. No party hereto shall be held responsible or liable for any loss
or damage on account of non-delivery of energy hereunder at any time caused by
an event of Force Majeure. “Force Majeure” shall mean the occurrence or
non-occurrence of any act or event that could not reasonably have been expected
and avoided by exercise of due diligence and foresight and such act or event is
beyond the reasonable control of such party, including to the extent caused by
act of God, fire, flood, explosion, strike, civil or military authority,
insurrection or riot, act of the elements, or failure of equipment. For the
avoidance of doubt, “Force Majeure” shall in no event be based on any Sponsoring
Company’s financial or economic conditions, including without limitation (i) the
loss of the Sponsoring Company’s markets; or (ii) the Sponsoring Company’s
inability economically to use or resell the Available Power or Available Energy
purchased hereunder.
 
9.13
 
Governing Law. This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Ohio.
 
9.14
 
Regulatory Approvals. This Agreement is made subject to the jurisdiction of any
governmental authority or authorities having jurisdiction in the premises and
the performance thereof shall be subject to the following:
 
 
(a)
 
The receipt of all regulatory approvals, in form and substance satisfactory to
Corporation, necessary to permit Corporation to perform all the duties and
obligations to be performed by Corporation hereunder.
 
 
(b)
 
The receipt of all regulatory approvals, in form and substance satisfactory to
the Sponsoring Companies, necessary to permit the Sponsoring Companies to carry
out all transactions contemplated herein.
 
9.15
 
Notices. All notices, requests or other communications under this Agreement
shall be in writing and shall be sufficient in all respects: (i) if delivered in
person or by courier, upon receipt by the intended recipient or an employee that
routinely accepts packages or letters from couriers or other persons for
delivery to personnel at the address identified above (as confirmed by, if
delivered by courier, the records of such courier), (ii) if sent by facsimile
transmission, when the sender receives confirmation from the sending facsimile
machine that such facsimile transmission was transmitted to the facsimile number
of the addressee, or (iii) if mailed, upon the date of delivery as shown by the
return receipt therefor.
 
9.16
 
Waiver. Performance by any party to this Agreement of any responsibility or
obligation to be performed by such party or compliance by such party with any
condition contained in this Agreement may by a written instrument signed by all
other parties to this Agreement be waived in any one or more instances, but the
failure of any party to insist in any one or more instances upon strict
performance of any of the provisions of this Agreement or to take advantage of
any of its rights hereunder shall not be construed as a waiver of any such
provisions or the relinquishment of any such rights, but the same shall continue
and remain in full force and effect.
 
9.17
 
Titles of Articles and Sections. The titles of the Articles and Sections in this
Agreement have been inserted as a matter of convenience of reference and are not
a part of this Agreement.
 
9.18
 
Successors and Assigns. This Agreement may be executed in any number of
counterparts, all of which shall constitute but one and the same document.
 
 
9.181
 
This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and assigns, but a party to this
Agreement may not assign this Agreement or any of its rights, title or interests
in or obligations (including without limitation the assumption of debt
obligations) under this Agreement, except to a successor to all or substantially
all the properties and assets of such party or as provided in Section 9.182 or
9.183, without the written consent of all the other parties hereto.
 
 
9.182
 
Notwithstanding the provisions of Section 9.181, any Sponsoring Company shall be
permitted to, upon thirty (30) days notice to the Corporation and each other
Sponsoring Company, without any further action by the Corporation or the other
Sponsoring Companies, assign all or part of its rights, title and interests in,
and obligations under this Agreement to a Permitted Assignee, provided that, the
assignee and assignor of the rights, title and interests in, and obligations
under, this Agreement have executed an assignment agreement in form and
substance acceptable to the Corporation in its reasonable discretion (including,
without limitation, the agreement by the Sponsoring Company assigning such
rights, title and interests in, and obligations under, this Agreement to
reimburse the Corporation and the other Sponsoring Companies for any fees or
expenses required under any security issued, or agreement entered into, by the
Corporation as a result of such assignment, including without limitation any
consent fee or additional financing costs to the Corporation under the
Corporation’s then-existing securities or agreements resulting from such
assignment).
 
 
9.183
 
Notwithstanding the provisions of Section 9.181, any Sponsoring Company shall be
permitted to, subject to compliance with all of the requirements of this Section
9.183, assign all or part of its rights, title and interests in, and obligations
under this Agreement to a Third Party without any further action by the
Corporation or the other Sponsoring Companies.
 
   
(a)
 
A Sponsoring Company (the “Transferring Sponsor”) that desires to assign all or
part of its rights, title and interests in, and obligations under this Agreement
to a Third Party shall deliver an Offer Notice to the Corporation and each other
Sponsoring Company. The Offer Notice shall be deemed to be an irrevocable offer
of the subject rights, title and interests in, and obligations under this
Agreement to each of the other Sponsoring Companies that is not an Affiliate of
the Transferring Sponsor, which offer must be held open for no less than thirty
(30) days from the date of the Offer Notice (the “Election Period”).
 
   
(b)
 
The Sponsoring Companies (other than the Transferring Sponsor and its
Affiliates) shall first have the right, but not the obligation, to purchase all
of the rights, title and interests in, and obligations under this Agreement
described in the Offer Notice at the price and on the terms specified therein by
delivering written notice of such election to the Transferring Sponsor and the
Corporation within the Election Period; provided that, irrespective of the terms
and conditions of the Offer Notice, a Sponsoring Company may condition its
election to purchase the interest described in the Offer Notice on the receipt
of approval or consent from such Sponsoring Company’s Board of Directors;
provided further that, written notice of such conditional election must be
delivered to the Transferring Sponsor and the Corporation within the Election
Period and such conditional election shall be deemed withdrawn (as if it had
never been provided) unless the Sponsoring Company that delivered such
conditional election subsequently delivers written notice to the Transferring
Sponsor and the Corporation on or before the tenth (10th) day after the
expiration of the Election Period that all necessary approval or consent of such
Sponsoring Company’s Board of Directors have been obtained. To the extent that
more than one Sponsoring Company exercises its right to purchase all of the
rights, title and interests in, and obligations under this Agreement described
in the Offer Notice in accordance with the previous sentence, such rights, title
and interests in, and obligations under this Agreement shall be allotted
(successively if necessary) among the Sponsoring Companies exercising such right
in proportion to their respective Power Participation Ratios
 
   
(c)
 
Each Sponsoring Company exercising its right to purchase any rights, title and
interests in, and obligations under this Agreement pursuant to this Section
9.183 may choose to have an Affiliate purchase such rights, title and interests
in, and obligations under this Agreement; provided that, notwithstanding
anything in this Section 9.183 to the contrary, any assignment to a Sponsoring
Company or its Affiliate hereunder must comply with the requirements of Section
9.182.
 
   
(d)
 
If one or more Sponsoring Companies have elected to purchase all of the rights,
title and interests in, and obligations under this Agreement of the Transferring
Sponsor pursuant to the Offer Notice, the assignment of such rights, title and
interests in, and obligations under this Agreement shall be consummated as soon
as practical after the delivery of the election notices, but in any event no
later than fifteen (15) days after the filing and receipt, as applicable, of all
necessary governmental filings, consents or other approvals and the expiration
of all applicable waiting periods. At the closing of the purchase of such
rights, title and interests in, and obligations under this Agreement from the
Transferring Sponsor, the Transferring Sponsor shall provide representations and
warranties customary for transactions of this type, including those as to its
title to such securities and that there are no liens or other encumbrances on
such securities (other than pursuant to this Agreement) and shall sign such
documents as may reasonably be requested by the Corporation and the other
Sponsoring Companies. The Sponsoring Companies or their Affiliates shall only be
required to pay cash for the rights, title and interests in, and obligations
under this Agreement being assigned by the Transferring Sponsor.
 
   
(e)
 
To the extent that the Sponsoring Companies have not elected to purchase all of
the rights, title and interests in, and obligations under this Agreement
described in the Offer Notice, the Transferring Sponsor may, within one-hundred
and eighty (180) days after the later of the expiration of the Election Period
or the deemed withdrawal of a conditional election by a Sponsoring Company under
Section 9.183(b) hereof (if applicable), enter into a definitive agreement to,
assign such rights, title and interests in, and obligations under this Agreement
to a Third Party at a price no less than 92.5% of the purchase price specified
in the Offer Notice and on other material terms and conditions no more favorable
to the such Third Party than those specified in the Offer Notice; provided that
such purchases shall be conditioned upon: (i) such Third Party having long-term
unsecured non-credit enhanced indebtedness, as of the date of such assignment,
with a Standard & Poor’s credit rating of at least BBB- and a Moody’s Investors
Service, Inc. credit rating of at least Baa3 (provided that, if such Third
Party’s long-term unsecured non-credit enhanced indebtedness is not currently
rated by one of Standard & Poor’s or Moody, such Third Party’s long-term
unsecured non-credit enhanced indebtedness, as of the date of such assignment,
must have either a Standard & Poor’s credit rating of at least BBB- or a Moody’s
Investors Service, Inc. credit rating of at least Baa3); (ii) the filing or
receipt, as applicable, of any necessary governmental filings, consents or other
approvals; (iii) the determination by counsel for the Corporation that the
assignment of the rights, title or interests in, or obligations under, this
Agreement to such Third Party would not cause a termination, default, loss or
payment obligation under any security issued, or agreement entered into, by the
Corporation prior to such transfer; and (iv) such Third Party executing a
counterpart of this Agreement, and both such Third Party and the Sponsoring
Company which is assigning its rights, title and interests in, and obligations
under, this Agreement executing such other documents as may be reasonably
requested by the Corporation (including, without limitation, an assignment
agreement in form and substance acceptable to the Corporation in its reasonable
discretion and containing the agreement by such Sponsoring Company to reimburse
the Corporation and the other Sponsoring Companies for any fees or expenses
required under any security issued, or agreement entered into, by the
Corporation as a result of such assignment, including without limitation any
consent fee or additional financing costs to the Corporation under the
Corporation’s then-existing securities or agreements resulting from such
assignment). In the event that the Sponsoring Company and a Third Party have not
entered into a definitive agreement to assign the interests specified in the
Offer Notice to such Third Party within the later of one-hundred and eighty
(180) days after the expiration of the Election Period or the deemed withdrawal
of a conditional election by a Sponsoring Company under Section 9.183(b) hereof
(if applicable) for any reason or if either the price to be paid by such Third
Party would be less than 92.5% of the purchase price specified in the Offer
Notice or the other material terms of such assignment would be more favorable to
such Third Party than the terms specified in the Offer Notice, then the
restrictions provided for herein shall again be effective, and no assignment of
any rights, title and interests in, and obligations under this Agreement may be
made thereafter without again offering the same to Sponsoring Companies in
accordance with this Section 9.183.
 
     
ARTICLE 10
 
Representations and Warranties
 
10.01
 
Representations and Warranties. Each Sponsoring Company hereby represents and
warrants for itself, on and as of the date of this Agreement and on and as of
the date of Modification No. 1 to this Agreement, as follows:
 
 
(a)
 
it is duly organized, validly existing and in good standing under the laws of
its state of organization, with full corporate power, authority and legal right
to execute and deliver this Agreement and to perform its obligations hereunder;
 
 
(b)
 
it has duly authorized, executed and delivered this Agreement, and upon the
execution and delivery by all of the parties hereto, this Agreement will be in
full force and effect, and will constitute a legal, valid and binding obligation
of such Sponsoring Company, enforceable in accordance with the terms hereof,
except as enforceability may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally;
 
 
(c)
 
except as set forth in Schedule 10.01(c) hereto, no consents or approvals of, or
filings or registrations with, any governmental authority or public regulatory
authority or agency, federal state or local, or any other entity or person are
required in connection with the execution, delivery and performance by it of
this Agreement, except for those which have been duly obtained or made and are
in full force and effect, have not been revoked, and are not the subject of a
pending appeal; and
 
 
(d)
 
the execution, delivery and performance by it of this Agreement will not
conflict with or result in any breach of any of the terms, conditions or
provisions of, or constitute a default under its charter or by-laws or any
indenture or other material agreement or instrument to which it is a party or by
which it may be bound or result in the imposition of any liens, claims or
encumbrances on any of its property.
 
     
ARTICLE 11
 
Events of Default and Remedies
 
11.01
 
Payment Default. If any Sponsoring Company fails to make full payment to
Corporation under this Agreement when due and such failure is not remedied
within ten (10) days after receipt of notice of such failure from the
Corporation, then such failure shall constitute a “Payment Default” on the part
of such Sponsoring Company. Upon a Payment Default, the Corporation may suspend
service to the Sponsoring Company that has caused such Payment Default for all
or part of the period of continuing default (and such Sponsoring Company shall
be deemed to have notified the Corporation and the other Sponsoring Companies
that any Available Energy shall be available for scheduling by such other
Sponsoring Companies in accordance with Section 4.032). The Corporation’s right
to suspend service shall not be exclusive, but shall be in addition to all
remedies available to the Corporation at law or in equity. No suspension of
service or termination of this Agreement shall relieve any Sponsoring Company of
its obligations under this Agreement, which are absolute and unconditional.
 
11.02
 
Performance Default. If the Corporation or any Sponsoring Company fails to
comply in any material respect with any of the material terms, conditions and
covenants of this Agreement (and such failure does not constitute a Payment
Default under Section 11.01), the Corporation (in the case of a default by any
Sponsoring Company) and any Sponsoring Company (in the case of a default by the
Corporation) shall give the defaulting party written notice of the default
(“Performance Default”). To the extent that a Performance Default is not cured
within thirty (30) days after receipt of notice thereof (or within such longer
period of time, not to exceed sixty (60) additional days, as necessary for the
defaulting party with the exercise of reasonable diligence to cure such
default), then the Corporation (in the case of a default by any Sponsoring
Company) and any Sponsoring Company (in the case of a default by the
Corporation) shall have all of the rights and remedies provided at law and in
equity, other than termination of this Agreement or any release of the
obligation of the Sponsoring Companies to make payments pursuant to this
Agreement, which obligation shall remain absolute and unconditional.
 
11.03
 
Waiver. No waiver by the Corporation or any Sponsoring Company of any one or
more defaults in the performance of any provision of this Agreement shall be
construed as a waiver of any other default or defaults, whether of a like kind
or different nature.
 
11.04
 
Limitation of Liability and Damages. TO THE FULLEST EXTENT PERMITTED BY LAW,
NEITHER THE CORPORATION, NOR ANY SPONSORING COMPANY SHALL BE LIABLE UNDER THIS
AGREEMENT FOR ANY CONSEQUENTIAL, INCIDENTAL, PUNITIVE, EXEMPLARY OR INDIRECT
DAMAGES, LOST REVENUES, LOST PROFITS OR OTHER BUSINESS INTERRUPTION DAMAGES, BY
STATUTE, IN TORT OR CONTRACT, OR OTHERWISE. 
 



IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Inter-Company Power Agreement to be duly executed and delivered by their proper
and duly authorized officers to be effective as of March 13, 2006.
 
OHIO VALLEY ELECTRIC CORPORATION
 
By  /s/ Michael Morris  
Its  President   
ALLEGHENY ENERGY SUPPLY COMPANY, L.L.C.
 
By /s/ David C Benson  
Its  President   
 
APPALACHIAN POWER COMPANY
 
By  /s/ Henry Fayne  
Its  President   
 
THE CINCINNATI GAS & ELECTRIC COMPANY
 
By  /s/ Michael J Cyrus  
Its  Executive Vice President 
   
COLUMBUS SOUTHERN POWER COMPANY
 
By  /s/ Henry Fayne  
Its  President   
THE DAYTON POWER AND LIGHT COMPANY
 
By  /s/ W. Steven Wolff  
Its  President, Power Production
   
FIRSTENERGY GENERATION CORP.
 
By  /s/ Donald R Schneider 
Its  President   
INDIANA MICHIGAN POWER COMPANY
 
By  /s/ Henry Fayne  
Its  President   
   
KENTUCKY UTILITIES COMPANY
 
By  /s/ Paul W. Thompson 
Its  Sr. Vice President, Energy Svcs.
LOUISVILLE GAS AND ELECTRIC COMPANY
 
By  /s/ Paul W Thompson
Its  Sr. Vice President, Energy Svcs.
   
MONONGAHELA POWER COMPANY
 
By  /s/ David C Benson   
Its  Vice President   
OHIO POWER COMPANY
 
By  /s/ Henry Fayne  
Its  President   
   
SOUTHERN INDIANA GAS AND ELECTRIC COMPANY
 
By  /s/ William S Doty  
Its  President   
 


